 

Exhibit 10.31

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Addendum No. 3 to the Distribution Agreement

This Addendum No. 3 to the Distribution Agreement (the “3rd Addendum”) is made
and entered into as of this 28th day of October, 2008 (the “3rd Addendum
Effective Date”), by and between diaDexus, Inc. (“DIADEXUS”), and The Binding
Site (“BINDING SITE”).

WHEREAS, BINDING SITE and DIADEXUS are parties to a Distribution Agreement
effective January 30, 2007 and modified it with Addendum No. 1 on February 1,
2007, and Addendum No. 2 on June 15, 2007 (collectively, the “Agreement”);

WHEREAS, the parties desire to amend such Agreement as follows:

 

1. Please replace the last sentence of Section 1 (a) with the following
language: This Agreement shall [*] unless either party provides notice in
writing 30 days prior to [*].

 

2. Please replace Section 1 (c) Products Covered with the following language:
“Products” shall mean those Products listed in Table 1 and Table 2 of Exhibit A,
attached. Table 1 and Table 2 may be updated with new Products from time to
time.

 

3. Please add the following language to Section 1 (d) Right to Distribute the
Products: BINDING SITE may distribute Products listed in Table 1 of Exhibit A
without restriction pursuant to the terms of this Agreement. Only upon the
express written consent of DIADEXUS shall BINDING SITE be permitted to [*].

 

4. Please replace the first sentence of Section 2 (b) with the following
language: [*]

 

5. Please replace the first sentence of Section 2 (c) with the following
language: Except as provide for in Section 2(d), in order to avoid conflicts of
interest in distribution of DIADEXUS Products, BINDING SITE shall be limited to
laboratories [*].

 

6. [*].

 

7. Please replace Section 2 (d) with the following language:

Customers available to BINDING SITE are those customers defined in this
Section 2 (d) and [*] pursuant to Section 2 (k):

 

  (i) [*]

  (ii) [*]

  (iii) [*]

[*] shall be only be made available to BINDING SITE upon the express written
consent of DIADEXUS.

 

8. Please remove the following sentence from Section 2 (e): BINDING SITE agrees
not to distribute Products to customers for use on [*].

 

9. Please replace Section 2(f) with the following language: [*]

 

10. Please add the following new Section 2 (k) to the Agreement: [*]. To
facilitate performance under this Agreement with Section 1 (d), Section 2 (d),
and Section 2 (f), DIADEXUS and BINDING SITE shall maintain in good faith, and
[*]. For purposes of this Agreement, modification of [*] by DIADEXUS shall
fulfill the obligations of written consent under Section 1 (d) and Section 2
(d).

 

  Confidential   Page 1 of 3



--------------------------------------------------------------------------------

 

11.

Please replace Exhibit A with the Exhibit A attached to this 3rd Addendum.

ENTIRE AGREEMENT; In the event of any conflict between the terms and conditions
of this 3rd Addendum and the Agreement, the terms and conditions of this 3rd
Addendum shall control. Except as otherwise provided in the 3rd Addendum, the
parties agree that all provisions of the Agreement are hereby ratified and
agreed to be in full force and effect and are incorporated herein by reference.
This 3rd Addendum and the Agreement (as amended hereby), including without
limitation all Attachments hereto, contain the entire agreement among the
parties relating to the subject matter herein and all prior proposals,
discussions and writings by and among the parties and relating to the subject
matter herein, whether written or oral, are superseded hereby and thereby. None
of the terms of this 3rd Addendum shall be deemed to be amended unless such
addendum is in writing, signed by all parties hereto, and recites specifically
that it is an addendum to the terms of this 3rd Addendum and Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this 3rd Addendum to be
executed by their fully authorized representatives.

 

BINDING SITE       DIADEXUS, INC. BY:  

/s/ R. Rowland

    BY:  

/s/ Patrick Plewman

Printed Name: R. Rowland     Printed Name: Patrick Plewman Title: CEO     Title:
President & CEO Date: 10/23/08     Date: 10/28/08

 

  Confidential   Page 2 of 3



--------------------------------------------------------------------------------

 

EXHIBIT A

DIADEXUS LABELED PRODUCTS INCLUDED IN DISTRIBUTOR AGREEMENT:

Table 1 lists the Products BINDING SITE may distribute [*].

Table 1.

 

Catalog #

  

Description

  

Unit

PLAC® Test ELISA Kit

90106   

Reagent Kit

ELISA Kit

  

1 Coated Microplate

1 Set of 6 Calibrators

1 Conjugate Reagent (23 mL)

1 Wash Buffer (50 mL)

1 TMB Substrate (11 mL)

1 Stop Solution 1N HCl (11 mL)

90104   

Controls Kit

for ELISA Kit #90106

  

2 Controls:

• 1 vial High (3 mL)

• 1 vial Low (3 mL)

[*]

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  Confidential   Page 3 of 3